BREWSTER, District Judge.
The tug Irving F. Ross was towing a scow owned by the Boston Development & Sanitary Company. When opposite the docks of the Bay State Fishing Company, it was noticed that tho scow was leaking and in danger of sinking. The scow was rushed to a wharf, known as Pickert’s Dock, and made fast, but the scow filled with water and sank, parting a mooring line, and slid over into the dock of the Bay State Fishing Company, owing to tho unevenness of the bottom. The scow was loaded with ashes, and, not only did the sunken barge and its load of ashes interfere with the use of its wharf by tho fishing company, but ashes entered into the pipes connected with the plant and impaired for a time the efficiency of tho same. The fishing company brought in the state court an* action against the Ross Towboat Company, as owner of the tug, for damages sustained. Subsc-quentiy the Boston Development & Sanitary Company filed a libel in this court against tho tug for allowing the barge to sink. The Ross Towboat Company has filed, also in this court, a petition for limitation of liability to tho value of the tug and her freight then pending. Under order of thté court, the Bay . State Fishing Company has been enjoined from further prosecution of its action in the state eourt, the value of the tug has been determined by appraisers, and the usual monition has issued. The fishing company has filed a plea to the jurisdiction of this court, on the ground that the damages sustained by it arise from injuries to real esiatei and are not cognizable in a court of admiralty.
Rev. St. § 4283 (Comp. St. § 8021), limits the liability of the owner of any vessel to the value of his interest in the vessel and *314pending freight for any damage done without the privity or knowledge of the owner. The Act of June 26, 1884, § 18 (Comp. St. § 8028), extends the limitations to lia^ bility for all debts and liabilities with certain exceptions not now important. These acts of Congress- have been held to be amendments to the maritime laws of the country. In re Garnett, 141 U. S. 1, 11 S. Ct. 840, 35 L. Ed. 631.
. [1] The rights and benefits conferred, by the acts above referred to inure only to owners of vessels and) are essentially maritime in their nature. The jurisdiction of the courts of the United States as courts of admiralty may properly be invoked to secure to a shipowner the enjoyment of these rights and benefits. This conclusion is required by the announced purpose of the legislation.
Inasmuch as the act of 1884 limits the owner’s liability for “all debts- and liabilities” to the value of the vessel and pending freight, it is no longer important to draw fine distinctions between liabilities strictly maritime and torts nonmaiitime. Richardson v. Harmon, 222 U. S. 96, 32 S. Ct. 27, 56 L. Ed. 110; The No. 6, 241 F. 69, 154 C. C. A. 69.
I have serious doubts whether the sinking of the scow in the slip of the fishing company and blocking up the wharf would be considered a nonmaritime tort, if negligence was shown, but, in view of the foregoing, it becomes unnecessary to deal further with that question.
The plea of the Bay State Pishing Company should be dismissed, and it should answer and establish its claim in this court.